Citation Nr: 0907232	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-09 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine at 
L5-S1 with thoracic and lumbar scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant (Veteran)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1947 until 
his retirement in August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which effectuated a February 2007 
grant by the Board of service connection for degenerative 
disc disease of the lumbar spine at L5-S1 with thoracic and 
lumbar scoliosis, and assigned an evaluation of 10 percent 
effective March 28, 2001.  In April 2008 the Veteran appealed 
the assigned rating and requested a hearing before a member 
of the Board on the matter.

In December 2008 the Veteran appeared at the St. Petersburg  
RO and testified by videoconference before the undersigned 
Acting Veterans Law Judge sitting in Washington, D.C.  During 
the hearing the Veteran testified that his back condition has 
worsened and he is now no longer able to do the things that 
he did at the time of his last VA examination.  When pressed 
for details he testified that he is no longer able to play 
golf because of his back pain; that he now has back pain when 
lifting approximately 20 pounds; that he is now unable to 
kneel and bend for more than 20 minutes before the onset of 
back pain; and that he occasionally requires assistance with 
arising from bed due to back pain.  He testified to daily 
back pain at a level of 6 in severity on a pain scale of 1 to 
10, with occasional exacerbations to 10 in severity when 
working.

The Board notes that in January 2006 and in September 2006 
the Veteran was accorded compensation and pension (C&P) spine 
examinations.  Although these examinations were conducted for 
service connection purposes, the reports of these examination 
include range of motion findings that might ordinarily be 
sufficient for rating purposes.  However, in view of the 
Veteran's testimony that his back condition has worsened 
since his last examination and his detailed description of 
the impact of his back pain on his activities of daily 
living, the Board finds that remand for a new examination is 
warranted.  38 C.F.R. § 3.327.  Since the claims folder is 
being returned it should be updated to include any VA 
treatment records compiled since May 2006.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from May 4, 2006.  If no 
such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an examination 
by an appropriate specialist with regard to 
his claim for an increased rating for his 
service-connected back disability.  The 
claims folder must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests (including x-rays) must be performed, 
and all findings reported in detail.  Range 
of motion studies are essential.  Any 
determination should be expressed in terms 
of the degree of additional range of motion 
loss due to pain, weakened movement, excess 
fatigability or incoordination, and the 
examiner is specifically requested to state 
whether there is any neurological 
involvement of the extremities or other 
neurologic involvement.  The examiner must 
also state whether there are objective signs 
of pain, and opine as to whether any such 
pain could significantly limit functional 
ability during flare-ups or when the back is 
used repeatedly over a period of time.  This 
determination should be portrayed in terms 
of the degree of additional range of motion 
loss due to pain on use or during flare-ups.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

